Citation Nr: 1031302	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-15 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
service-connected chronic low back strain with mild degenerative 
joint disease (low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2009, on appeal of a January 2008 rating 
decision of the Salt Lake City, Utah Regional Office (RO).  The 
Board remanded the claim for additional development, and referred 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU).  

In March 2009, the Veteran, accompanied by his authorized 
representative, appeared at a hearing before the below-signed 
Veterans Law Judge in Salt Lake City, Utah.  A transcript of that 
hearing has been associated with the claims file.

As part of its present decision, the Board has again reviewed the 
record in depth, including with regard to determining whether the 
Veteran was afforded his due process rights in the development of 
evidence through testimony.  At the October March 2009 hearing, 
the Veteran was afforded an extensive opportunity to present 
testimony, evidence, and argument.  The transcripts reveal 
appropriate colloquies were conducted between the Veteran and 
Decision Review Officer and the undersigned, in accordance with 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 
12 Vet. App. 517 (1999) (relative to the duty of hearing officers 
to suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. § 
3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, --- Vet. App. ----, 2010 WL 2633151 (2010).  Here, the 
Veterans Law Judge asked the Veteran about the severity of his 
disability, the effects on his daily life, his sources of 
treatment, and treatment notes of record and to be added to the 
record.  As such, the Board finds that the hearing officer's 
duties in 38 C.F.R.§ 3.103(c)(2) were met.  

The claims file does not reflect any notice to the Veteran about, 
or development of, the claim referred in the August 2009 remand.  
As the issue of entitlement to TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over it.  This claim is again REFERRED to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's forward flexion of the thoracolumbar spine was 
measured at 60 degrees, extension of 30 degrees, in November 2007 
with no reports of incapacitation and no signs of intervertebral 
disc syndrome with chronic/permanent nerve root involvement.

2.  In October 2008, forward flexion was measured at 90 degrees 
(decreasing to 60 degrees with repetition), extension of 10 
degrees, with tenderness over the lumbar area, but no noted 
neurological abnormalities.  

3.  Private medical records dated November 2009 show forward 
flexion of 10 degrees and 24 degrees and extension of 10 degrees 
and 17 degrees.

4.  Private medical records dated December 2009 show forward 
flexion of 31 degrees and extension of 17 degrees.

5.  The record does not reflect that the Veteran has experienced 
hospitalization or that his disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent 
for the orthopedic manifestations of a lumbar spine disability 
are not met prior to November 2009.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 
5237 (2009).

2.  Subsequent to November 2009, the criteria for a schedular 
rating of 40 percent for the orthopedic manifestations of a 
lumbar spine disability are approximated.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5237.

3.  The Veteran has not presented evidence such that referral for 
the assignment of an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in November 2007, prior to adjudication, which informed 
him of the requirements needed to establish a claim of 
entitlement to an increased evaluation.  In accordance with VCAA, 
the letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  The letter also 
advised him, in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as to how VA determines appropriate 
disability ratings and sets effective dates.  

After adjudication, the Veteran received a separate letter 
advising him, in compliance with Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), of the necessity of providing evidence 
demonstrating the level of disability and effect on employment.  
However, the Court later held in Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (2009), that VCAA notice in a claim for increased 
rating need not be "veteran specific" or include reference to 
impact on daily life or rating criteria.  As such, the Board 
finds that the duty to notify has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records of 
private medical treatment reported by the Veteran.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  The Veteran was 
afforded examinations for his service-connected back disability 
in November 2007 and October 2008.  The associated reports of 
examination are thorough and consistent with the Veteran's 
treatment records.  Accordingly, they are adequate and may be 
considered in deciding his claim.  

As noted above, this claim was remanded by the Board in August 
2009 for the collection of additional treatment records and 
Social Security Administration (SSA) records.  The claims file 
reflects that these additional records have been associated with 
the claims file.  As this development has been completed, the 
Board finds that all actions and development directed in the 2009 
remand have been fulfilled.  Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); and see Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has concluded that the notice requirements of VCAA, and 
VA's duty to assist the Veteran in the development of his claims, 
have been satisfied.  The Board also concludes that all available 
evidence pertinent to the claim has been obtained, there is 
sufficient medical evidence on file in order to make a decision, 
and the Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed" and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  As the Board additionally finds that general 
due process considerations have been complied with by VA (see 38 
C.F.R. § 3.103 (2009)), it will adjudicate the claim.

Increased Rating Claim 

The Veteran is claiming entitlement to a disability rating in 
excess of 20 percent for his service-connected low back 
disability.  He was granted entitlement to service connection for 
chronic low back strain in a June 2001 rating decision and 
assigned a 20 percent disability evaluation, effective March 
1998.  He filed a claim for an increased evaluation in September 
2007.

Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against finding a disability 
evaluation in excess of 20 percent for the orthopedic 
manifestations of the low back disability prior to November 2009.  
However, based on the range of motion findings made by the 
Veteran's private health care providers, the Board will grant a 
rating of 40 percent, but no higher, beginning on November 4, 
2009.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
the ability to function under ordinary conditions of daily life, 
including employment, by comparing symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1. 
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of a veteran.  38 C.F.R. § 
4.3.

Although a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   
The following discussion addresses the Veteran's level of 
disability from the time the increased rating claim was filed in 
September 2007.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 
505.  

In general, under 38 C.F.R. § 4.40, functional loss may be due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the veteran on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which becomes 
disabled on use must be regarded as seriously disabled.  However, 
a little-used part of the musculoskeletal system may be expected 
to show evidence of disuse, as, for example, through muscle 
atrophy.  38 C.F.R. § 4.40.  The provisions of 38 C.F.R. §§ 4.45 
and 4.59 also contemplate inquiry into whether there is 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled movements 
smoothly, and pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are also 
related considerations.

The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable.  In this regard, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the Veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 6 
Vet. App. at 262.

Following September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243.  Lumbosacral or cervical strain is 
Code 5237 and intervertebral disc syndrome is Code 5243.  As the 
Veteran has been diagnosed with chronic low back strain, the 
Board observes that Code 5237 is appropriate.  

Under Code 5243, intervertebral disc syndrome is rated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine appropriate to the specific portion of the spine affected 
or under the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation.  However, this provision does not avail the Veteran 
in this matter, as the regulation provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The record does not reflect any such 
medical directives to the Veteran.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Codes 5235 to 5243 unless the 
disability rated under Code 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the 
thoracolumbar spine, greater than 60 degrees, 
but no greater than 85 degrees; or a combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees, but not greater than 
235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or more of 
the height.

2) 20 percent - forward flexion of the 
thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphyosis;

3) 30 percent - forward flexion of the cervical 
spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine;

4) 40 percent - unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar 
spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2.  The 
normal combined range of motion of the cervical spine is 240 
degrees and each range of motion measurement is rounded to the 
nearest five degrees.  Id.  Disability of cervical spine segments 
is to be evaluated separately from any disability of the 
thoracolumbar spine segments unless there is unfavorable 
ankylosis of all segments.  Id., Note 6.  Any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, are to be evaluated separately.  
Id., Note 1.

To warrant a schedular evaluation in excess of 20 percent for the 
Veteran's lumbar spine disability, there would need to be, under 
the current Formula for Rating Intervertebral Disc Syndrome, 
incapacitating episodes having a total duration of at least one 
(1) week during the past twelve (12) months.  

An extraschedular rating is warranted upon a finding that "the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization that would render 
impractical the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2009).

The Veteran has a diagnosis of chronic low back strain with mild 
degenerative joint disease.  He submitted a September 2007 
statement to VA requesting an increased disability rating. 

The report of a May 2007 MRI reflects that the Veteran was 
observed to have L5-S1 degenerative changes, mild grade one 
retrolisthesis of L4 and L5 second to facet joint arthropathy, 
and focal dilation of the distal aorta.  In July 2007 he was 
described as not a good neurosurgery candidate in regard to his 
low back complaints as his gait, balance, toe- and heel- walking 
were all within normal limits (with the exception of a pre-
existing right-sided limp).

During a November 2007 examination, the Veteran's thoracolumbar 
range of motion was noted to be 60 degrees of flexion (with pain 
at 55 degrees) and 25 degrees of extension (with pain at 20 
degrees).  Posture and gait were observed as within normal limits 
and physical examination did not reveal any evidence of radiating 
pain on movement although the Veteran reported constant radiating 
pain from his low back to the backs of his legs.  The examiner 
noted muscle spasm and tenderness.  However, there was no 
ankylosis of the spine and no signs of intervertebral disc 
syndrome with nerve root involvement.  Neurological testing 
during the 2007 examination revealed abnormal right foot and toe 
motor function, noted as secondary to a battle injury and 
herniated muscle in the right leg; sensory function was also 
noted as abnormal.  The Board notes that the Veteran is in 
receipt of service connection for muscle herniation of the 
anterior tibial muscle with hyperthesia. 

A February 2008 MRI of the back resulted in findings of a 
normally aligned thoracic spine without listhesis.  The 
radiologist noted no evidence of significant spinal canal or 
neural foraminal stenosis, acute osseous or ligamentous injury, 
or other focal abnormaility.

January, April, and October 2008 VA treatment notes reflect that 
the Veteran received epidurals for his back pain.

The Veteran was afforded a VA examination in October 2008 when 
the Veteran reported experiencing constant low back pain that 
flares up every two or three months causing radiating pain down 
his legs for several days.  However, the examiner noted review of 
the claims file and the past medical records noting that although 
the Veteran reported having a herniated disc, that claim was not 
supported by the radiographic evidence of record.  

Range of motion was measured at 90 degrees of flexion, reduced to 
60 degrees after repetition, and extension to 10 degrees.  The 
Veteran reported pain at each end range of motion and extreme 
tenderness.  Significantly in this analysis, the examiner noted 
that the severity of these subjectively-reported symptoms were 
out of proportion to the radiographic imaging findings.  
Strength, sensation, and reflexes were observed as normal.  The 
examiner confirmed the diagnosis of chronic lumbar strain and 
noted that MRI evidence also reflected degenerative disc disease.

At the March 2009 hearing, the Veteran testified that his pain 
was usually a seven out of 10 and severely limited his range of 
motion.  He reported radiating pain, all the way down his legs, 
that causes him to fall approximately once a month and causes his 
knee to "collapse forward."  He stated that his disability 
prevented him from walking more than one block or standing more 
than 10 minutes and caused him to wake up at night and have 
difficulty taking stairs.  The Veteran also noted that epidural 
pain treatment was not working as well as it had in the past.

A November 2009 private physical therapy initial evaluation note 
shows that the Veteran's range of motion was measured at 10 
degrees of flexion and 10 degrees of extension.  The Veteran 
reported his pain as five out of 10, constant, and dull; the 
treatment note describes a moderate degree of loss of function.  
The physical therapist noted that he had a right drop foot due to 
a prior knee surgery.  The Veteran was assessed as needing 
skilled rehabilitative therapy in conjunction with a home 
exercise program.

The claims file reflects that the Veteran began a course of 
physical therapy.  During a late November 2009 appointment, his 
range of motion was measured at 24 degrees of flexion and 17 
degrees of extension.  December 2009 treatment notes reveal that 
his extension remained the same, at 17 degrees, but his flexion 
had increased to 31 degrees.

Ankylosis, the immobility and consolidation of a joint (Lewis v. 
Derwinski, 3 Vet. App. 259 (1992)), has not been noted at any 
time during the appellate period.  The Board notes that the 
majority of treatment notes reflect that the Veteran reported 
experiencing radiating pain with backache, but the rating 
schedule for diseases and injuries of the spine is to be applied 
with or without symptoms such as pain (whether or not it 
radiates).  38 C.F.R. § 4.71(a), Diagnostic Codes 5235 through 
5243.  Also, the Veteran has not, and no examiners have, noted 
any bowel problems, incontinence, or other objective neurologic 
abnormalities as associated with the spinal disability.  

The Veteran's lumbar spine disability, based on ranges of motion 
measured prior to November 2009, does not meet the criteria for a 
schedular rating in excess of 20 percent.  As noted above, a 20 
percent evaluation is assigned when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis.  

At no time after the Veteran filed his claim has he provided any 
evidence of incapacitating episodes as required for a rating 
under the current Formula for Rating Intervertebral Disc 
Syndrome.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 
4.59, however, there is no evidence that the Veteran's 
thoracolumbar pain is productive of disuse atrophy, skin changes, 
or objectively demonstrable weakness beyond that already noted 
and considered above.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Although a rating higher than 20 percent is not warranted prior 
to November 2009, the Board finds that a 40 percent disability 
rating is appropriate beginning in 2009 as a staged rating 
pursuant to Hart.  Under the general rating formula for spinal 
injuries, a 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  As noted 
above, there is no ankylosis of the spine, but the Veteran's 
flexion was measured at 10 degrees in November 2009.  Although 
flexion was noted to have increased to 31 degrees in December 
2009, the Board finds that the criteria for a schedular rating of 
40 percent have been approximated since November 2009.  As such, 
a staged rating is assigned pursuant to Hart.  

In reaching the above conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  Although 
there is no evidence supporting a rating in excess of 20 percent 
during the first two years after the Veteran filed his claim, the 
benefit-of-the-doubt doctrine is applicable to a latter time 
period and, accordingly, a staged rating has been assigned, 
increasing the Veteran's rating to 40 percent since November 
2009.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).

In reaching this decision, the Board has considered the issue of 
whether the Veteran's service-connected thoracolumbar spine 
disability presented an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating was warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).   In this case, there is no evidence of any 
hospitalization or incapacitation associated with the disability 
in question.  Although it is undisputed that the Veteran's 
symptoms may have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to take 
such factors into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  However, the Board observes that the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See 38 C.F.R. § 4.1.

Further, the Veteran's service-connected low back disability has 
not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the regular 
schedular standards.  In the absence of the evidence of such 
factors, the Board is not required to remand this case to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the period up to October 31, 2009, a disability rating 
greater than 20 percent for the service-connected low back 
disability is denied.

For the period beginning November 1, 2009, a disability rating of 
40 percent for the service-connected low back disability is 
granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


